DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Stifter would require experimentation whereas their system arrangements would “provide proper orthodontic treatment for providing necessary rotation and control for  a wide array of patients”, however the claims require also the application of “experimentation” as it could be used as a substitute for the actual evaluation of a given patients teeth arrangements. The claims do not recite the exact order of all the brackets, only that the first and second brackets would be adjacent, as in claims 1and 11, and brackets 1-3 being adjacent in claim 9, but does not disclose which teeth the third (for claims 1 and 11) nor the fourth and/or fifth brackets for claims 1-9, 11-18 would be attached to in relation to the first two, thus the claims requiring some orthodontist to provide for some “experimentation” inherently. Further claims 3 and 13 recite that the fourth and fifth are adjacent but does not disclose where 4/5 are in relation to any of brackets 1-3. As such the argument of requiring “experimentation” being required by Stifter that would somehow result in non-obviousness is not persuasive as the instant claims themselves would require some “experimentation” by a practitioner to achieve the argued benefit of “necessary rotation and control” for some unknown patient’s possible arrangement of teeth. Applicant has not provided any evidence that the system of Stifter would not have a reasonable expectation of success which one having ordinary skill in the art would have seen as being successful based on a patient who’s teeth required stepping in-out in a treatment as claimed. 
The cited art of Stifter does provide for the desired effect of moving teeth and thus the optimizing of the archwire to bracket depth to provide for such effect of stepping in or out would have Stifter discloses an example of the wire being 100% of the slot depth in Fig. 7 element 46 which completely fills slot 41 and thus the wire filling 100% of one bracket that would be combined with brackets of different depths such as in Figs. 22-24 as needed by the patient for stepping in or out would result in the slots including dimensions greater than 100% of the wire dimensions.
In response to applicant's argument that applicant desires to provide a selection of brackets for providing “necessary rotation and control for a wide array of patients” the claims do not require any particular patient needs or original tooth orientations thus being unclear how such an affect would be linked to the positioning of brackets, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., self-ligating brackets, progressively increasing archwire slot depths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not require self-ligating brackets but only “ligating structures” which are address under 112(f) as being equivalent to the ligation wires provided by Stifter. The claims do not all cleary recite progressively increasing slot depths as the specific teeth for each of the various brackets are do not require them to be in a progressive order from incisors to molars, nor does it prevent the fifth bracket from being on a different arch in claims 2, 4, 5, 12, 14, and 15 etc.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ligating structure” in claims 1, 9, 11, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation of “wherein the fifth depth of the fourth archwire slot” in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim will be read as “wherein the fifth depth of the fifth archwire slot”.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-18, are rejected under 35 U.S.C. 103 as being unpatentable over Stifter et al. (US 2,908,974).

KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007). 
	Further regarding claims 6, 7, 9, 16, and 17 Stifter discloses the claimed invention as discussed above except for the dimensions of the various slots being 102%-110%, 110-125%; and 120%-140% the dimension of the archwire.  Stifter does disclose an example of the wire being 100% of the slot depth (Fig. 7 element 46 completely filling slot 41) and thus the wire filling 100% of one bracket that would be combined with brackets of different depths such as in Figs. 22-24 would result in the slots including dimensions greater than 100% of the wire dimensions. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the depths to be 102%-110%, 110-125%; and 120%-140% the dimension of the archwire dimension for creating the in stepping, neutral, or out stepping forces as needed for a particular patient as provided by Stifter (column 4 lines 21-24, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The effective result being the variation of slot depth which would provide for the desired stepping in or out of teeth required by the patient for the achievement of the “desired affect” of moving the treated tooth to the location/position desired by the practitioner or patient (column 1 lines 15-19 repositioning of teeth is the purpose of orthodontics to provide some desired arraignment of teeth, column 4 lines 40-43 including the desired effect of straightening as well as in-out movement). It being apparent that the purpose of orthodontics is to apply forces to move teeth from an undesired arrangement to a desired arrangement and that such forces are applied by 
Regarding claim 18, Stifter discloses where a first portion of a bottom surface of the archwire would be seated against and contact the floor of the one archwire slot and also contacts a first ligating structure (Fig. 22 bracket with element 41m with ligation would results in inward force column 4 lines 21-25, thus the wire being held into the bracket by the elastic ligation band would contact the floor, Fig. 7 element 47 being the example ligating structure for each appliance and 112(F) addressed above) and a second portion of the bottom surface of the archwire would be spaced apart and offset from the floor of another archwire slot (Fig. 25 any of the bottom portions of the archwire exposed in-between brackets), it would thus have been an obvious for the wire to contact any of the ligating structures and/or floors of the selected number of brackets due to the selected needs of a particular patient using the Stifter system of selecting “any desire effect”(column 4 lines 26-35) as “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stifter et al. (US 2,908,974) as applied to claim 1 above and further in view of Hanson et al. (US 5,540,586).

However, Hanson discloses a system of orthodontic brackets and wires (column 1 lines 10-12) where a first round archwire is used and then the round archwire is removed and replaced with a square/rectangular archwire(column 2 lines 3-19, disclosing the use of large and large round wires for translation first and then the replacement of the round wire with a square/rectangular wire for applying torque).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a round wire and further a replacement of the first round archwire with a square/rectangular wire as taught by Hanson into the method as taught by Stifter for the purpose of providing for a low sliding friction for first phases of treatment and then the ability to provide torque during a second phase of treatment as taught by Hanson (column 2 lines 8-17) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892. Andreiko et al. (US 5139419) would be able to be applied similarly to Stifter et al., as Andreiko et al. discloses the modification of a system identical premade brackets that lack archwire slots which are then custom cut into the brackets, including variously deep archwire slots (Fig. 10a-b, column 2 lines 48-52 disclosing providing each bracket with individual depths to provide “desired results”). 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW SAUNDERS/
Examiner, Art Unit 3772
03/11/2021/EDWARD MORAN/Primary Examiner, Art Unit 3772